SHINN, P. J.
Plaintiffs, 10 in number, recovered judgment for money and for declaratory relief such as was granted in Combs v. City of Long Beach, Civil No. 20337, ante, p. 841 [272 P.2d 880], this day decided. Five of the plaintiffs are retired members of the Police or Fire Departments of the City of Long Beach; three are widows of deceased members of one- or the other of the departments; two are minor children of a deceased member of the Fire Department.
The city has appealed urging only those grounds of appeal which were urged in English v. City of Long Beach, Civil No. *84320020, ante, p. 414 [272 P.2d 875], this day filed, and which were held to be untenable.
For the reasons stated in English v. City of Long Beach, ante, p. 414 [272 P.2d 875], the judgment is affirmed.
Wood (Parker), J., concurred.